                 Case 2:21-mj-30096-DUTY ECF No. 1, PageID.1
                                              AUSA:            Filed 02/26/21 Telephone:
                                                      Matthew Roth              Page 1 of   4 226-9100
                                                                                         (313)
AO 91 (Rev. ) Criminal Complaint            Task Force Officer:     Treva Eaton                   Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
                                                                          Case No. 21-mj-30096
Dennis NOLAN, Jr.




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of               October 28, 2020                 in the county of               Wayne     in the
       Eastern           District of       Michigan       , the defendant(s) violated:
                  Code Section                                             Offense Description

18 U.S.C. 922(g)(1)                                   Felon in possession of a firearm




         This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                       Task Force Officer Treva Eaton - ATF
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: February 26, 2021                                                                       Judge’s signature

City and state: Detroit, Michigan                                      Honorable Curtis Ivy, Jr., U.S. Magistrate Judge
                                                                                            Printed name and title
   Case 2:21-mj-30096-DUTY ECF No. 1, PageID.2 Filed 02/26/21 Page 2 of 4




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Treva L. Eaton, being duly sworn, do hereby state the following:

                               INTRODUCTION
      1.    I am Detroit Police Task Force Officer with the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF). I have been a Detroit Police Officer

since September 1996, and assigned to the ATF since May 2015. I have been

involved in numerous criminal investigations and investigations of firearms that

resulted in prosecutions.

      2.    The statements contained in this affidavit are, in part, based on my

personal knowledge and information provided to me by and/or through other law

enforcement agents, investigators, and individuals with knowledge of this matter.

This affidavit does not all the information known to law enforcement about this

investigation.

      3.    This affidavit provides information necessary to establish probable

cause that Dennis NOLAND Jr. (DOB XX/XX/1989) has violated Title 18, United

States Code, Section 922(g)(1), felon in possession of a firearm.

                              PROBABLE CAUSE
      4.    October 28, 2020 at approximately 4:00 p.m., myself, along with

Detective Michael Crosby, Sargent Kevin Drury, Police Officer Troy Williams

from the Firearms Investigation Team assisted Michigan Department of
   Case 2:21-mj-30096-DUTY ECF No. 1, PageID.3 Filed 02/26/21 Page 3 of 4




Corrections Agent Krzyzak with a parole home compliance check on Dennis

NOLAND at his residence located in Detroit, Eastern District of Michigan.

      5.     Upon arrival, Agent Kryzak made contact with NOLAND and advised

him they were conducting a home compliance check. NOLAND granted Agent

Kryzak and officer’s access to his residence. NOLAND informed Agent Krzyzak

that he and his child’s mother, Miss. Simpkins, slept in the living room.

      6.     I opened the top drawer of a dresser located in the living room. I

observed a black Glock 26 Gen 4 serial #SZY028 with 17 rounds of ammunition

loaded in the magazine. I also found a 31 round magazine loaded with 31 rounds of

live ammunition. I signaled Agent Krzyzak to handcuff NOLAND. Once

NOLAND was handcuffed, Officer Troy Williams recovered the Glock handgun

from the dresser drawer. Agent Krzyzak also recovered a ballistic vest from the

living room closet.

      7.     Simpkins denied any knowledge of the firearm in the apartment. She

indicated that no one had access to the apartment besides herself and NOLAND.

Miss. Simpkins reported that NOLAND used the drawer where the gun was found

and that the ballistic vest also belonged to NOLAND.

      8.     NOLAND was conveyed to the Detroit Detention Center

      9.     A criminal history check was conducted on NOLAND which revealed

that he was on parole and had the following prior felony convictions:


                                            -2-
   Case 2:21-mj-30096-DUTY ECF No. 1, PageID.4 Filed 02/26/21 Page 4 of 4




              a.       March 5, 2018, felony carrying concealed weapons, Third

                       Judicial Circuit Court, Wayne County; and

              b.       November 15, 2018, felony carrying concealed weapon, Third

                       Judicial Circuit Court, Wayne County.

      10.     On November 12, 2020, Special Agent David Salazar advised me,

based upon the verbal descriptions provided, without physically examining the

firearm, that the above referenced firearm is a firearm as defined under 18 U.S.C. §

921, manufactured outside of the state of Michigan after 1989, and therefore had

traveled in and affected interstate commerce.

                                       CONCLUSION
      11.     Probable cause exists that Dennis NOLAND Jr, a convicted felon, did

knowingly possess a firearm and ammunition, that had previously traveled in

interstate and/or foreign commerce, in violation of 18 U.S.C. § 922(g)(1).




                                           Treva L. Eaton
                                           Task Force Officer, ATF
      Sworn to before me and signed in my presence
      and/or by reliable electronic means.


      _____________________________
      HON. CURTIS IVY, JR.
      UNITED STATES DISTRICT COURT JUDGE

      Date:        February 26, 2021



                                             -3-
